Citation Nr: 1546477	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-23 804	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

Entitlement to an evaluation in excess of 20 percent for residuals of a fractured talus of the right ankle.



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1959 to June 1959.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

During the course of the appeal, the Veteran raised a claim for a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU), which was denied in an April 2013 rating decision.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (held that VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU).  The Veteran initiated an appeal of this denial by filing a notice of disagreement; however, he did not perfect the appeal after a statement of the case was issued in April 2015, so the decision became final.  Similarly, the Veteran did not perfect appeals that were initiated for service connection for tinnitus and disabilities of the right knee, right hip, low back, shoulders, and right thigh, which the RO denied in rating decisions in March 2010 and April 2013.  Consequently, these decisions became final and are not before the Board.

The Veteran was represented by an attorney; however, the attorney withdrew his representation in June 2015 and the Veteran has not selected any other representation, therefore, his appeal will continue on a pro se basis.

The Veteran requested hearings before a local hearing officer and a Veterans Law Judge, but withdrew all requests for hearings in October 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Treatment records stored electronically in Virtual VA were also considered in deciding the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, residuals of a fractured talus of the right ankle have been manifested by mild arthritis, marked limitation of motion, and slight weakness, and difficulty with weight bearing and ambulating; there is no ankylosis or deformity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for residuals of a fractured talus of the right ankle have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). 

The December 2009 letter provided all required notice elements, including what evidence the claimant and VA would seek to obtain, what was required to establish an increased rating, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran has not identified any deficiency in notice that would compromise a fair adjudication of the claim.  Shinseki v. Sanders, 129 S.Ct. 1696, 1705 -06 (2009) (in general, party claiming error bears burden of showing that prejudice resulted).  He has also been afforded a meaningful opportunity to participate effectively in the processing of the claim.  No prejudicial notice error has been shown. 

VA also has a duty to assist the appellant by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Service treatment records and post-service private treatment records have been obtained and they are associated with the claims file.  VA examinations were conducted in February 2009, June 2012, and August 2014.  The examinations provide adequate evidence to rate the severity of the right ankle disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

All necessary notice and development has been accomplished, and appellate review may proceed.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Service connection for residuals of a right ankle fracture was established in a March 1960 rating decision.  Staged ratings of 0, 20, and 10 percent were assigned with the final rating of 10 percent effective from January 11, 1960.  See Rating Decision received March 8, 1960.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  A 20 percent rating was assigned in a February 1999 rating decision and has remained in effect since this time.  See Rating Decision received February 26, 1999.  

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

The Veteran contends his right ankle disability is worse and therefore warrants a higher rating.  He asserts that due to his ankle disability, he has had near constant use of a wheelchair or crutches.  See Notice of Disagreement received March 9, 2011.

This disability may be rated on the basis of limitation of motion, deformity, or ankylosis of the right ankle.  

The Veteran's right ankle is currently rated on the basis of limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5271, and is receiving the maximum schedular rating for limitation of motion available, which is a 20 percent evaluation for marked limitation of motion.  Since 20 percent is the maximum schedular rating under Code 5271, the Board must look to other codes associated with ankle disabilities to determine whether a higher schedular rating is warranted.

Code 5270, which pertains to ankylosis of the ankle, provides a 30 percent rating for ankylosis of an ankle when the ankle is ankylosed in dorsiflexion between 0 and 10 degrees, or in plantar flexion between 30 degrees and 40 degrees.  A 40 percent rating is provided for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Code 5270.

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994). 

Code 5273 provides a 10 percent rating for os calcis or astragalus malunion that results in moderate deformity; a 20 percent rating is provided for marked deformity.  38 C.F.R. § 4.71a, Code 5273.  

The clinical evidence of record shows the Veteran's right ankle disability is not manifested by ankylosis.  See VA Examinations received February 11, 2010, June 12, 2012, and August 14, 2014.  Regarding deformity, the February 2010 examiner specifically noted the varus/valgus of os calcis was normal and there was also no evidence of deformity found on the August 2014 examination.  The August 2014 VA examination report also shows that X-rays only revealed mild degenerative arthritis of the right ankle. Thus, a higher rating is not warranted under DC 5270 or 5273.

The Board notes that Codes 5272 and 5274 are not applicable since the disability does not involve ankylosis of the subastragalar or tarsal joint, or astragalectomy.  See 38 C.F.R. § 4.71a.

Further, additional compensation for functional loss is not warranted, as the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

In deciding this claim, the Board acknowledges that the Veteran is competent to report his right ankle symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the competent medical evidence of record does not show that the disability meets or even approximates the criteria for a higher rating.

Accordingly, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)

III. Extraschedular

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  The standard for marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  Id.   

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

With respect to the first prong of Thun, concerning the rating for the right ankle disability, the evidence does not show such an exceptional disability picture that renders the available schedular evaluations inadequate.  As discussed above, the level of severity and symptomatology of the Veteran's right ankle disability have been viewed in the context of the established criteria and all symptoms and are shown to be reasonably described.  In additional to pain and limitation of motion, other symptoms shown are considered in the criteria.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59 Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Thus, the Veteran's current schedular ratings are adequate to fully compensate him for each disability on appeal.  With that said, however, even if the Board were to find that the available schedular criteria did not fully contemplate, or reasonably describe, the Veteran's disability picture, the Board cannot find that the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  There is no evidence of frequent periods of hospitalization associated with the right ankle disability.  According to a May 2011 statement, the Veteran indicated he had not worked full-time since 1991 due to a variety of physical problems.  See VA 21-4138 Statement in Support of Claim received May 23, 2011.  Even with significant limitation in walking, the evidence does not reflect marked interference with employment since the June 2012 examiner commented that the Veteran could perform light duty or sedentary work with a desk position, and light lifting of no more than 10 pounds repetitively, and the August 2014 examiner stated that the ankle disability did not impact the Veteran's ability to work.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for his right ankle disability.




	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 20 percent for residuals of a fractured talus of the right ankle is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


